UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2016 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x Quarterly Financial Information [105000] Management commentary 2 [110000] General information about financial statements 12 [210000] Statement of financial position, current/non-current 14 [310000] Statement of comprehensive income, profit or loss, by function of expense 16 [410000] Statement of comprehensive income, OCI components presented net of tax 17 [520000] Statement of cash flows, indirect method 19 [610000] Statement of changes in equity - Year Current 21 [610000] Statement of changes in equity - Year Previous 24 [700000] Informative data about the Statement of financial position 27 [700002] Informative data about the Income statement 28 [700003] Informative data - Income statement for 12 months 29 [800001] Breakdown of credits 30 [800003] Annex - Monetary foreign currency position 32 [800005] Annex - Distribution of income by product 33 [800007] Annex - Financial derivate instruments 34 [800100] Notes - Subclassifications of assets, liabilities and equities 40 [800200] Notes - Analysis of income and expense 44 [800500] Notes - List of notes 45 [800600] Notes - List of accounting policies 46 [813000] Notes - Interim financial reporting 47 Financial statements notes 75 [105000] Management commentary Management commentary Mexico City, April 28, 2016—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for first-quarter 2016. The results have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following table sets forth condensed consolidated statements of income for the quarters ended March 31, 2016 and 2015, in millions of Mexican pesos: 1Q’16 Margin % 1Q’15 Margin % Change % Net sales Net income Net income attributable to stockholders of the Company Segment net sales Operating segment income (1) (1) The operating segment income margin is calculated as a percentage of segment net sales. Net sales increased by 9.5% to Ps.21,741.0 million in first-quarter 2016 compared with Ps.19,859.4 million in first-quarter 2015. This increase was mainly attributable to revenue growth in Sky, Cable and Content segments. Operating segment income increased by 9.4%, reaching Ps.8,358.3 million with a margin of 37.5%. Net income attributable to stockholders of the Company decreased to Ps.600.4 million, or 58.7%, in first-quarter 2016 compared to Ps.1,453.4 million in first-quarter 2015. The net decrease of Ps.853.0 million reflected primarily (i) a Ps.1,421.6 million unfavorable change in other expense, net, reflecting mainly the absence of a one-time exceptional cash income of Ps.1,028.1 million received from Univision for the early termination of a technical assistance agreement in first-quarter 2015; (ii) a Ps.147.6 million increase in finance expense, net; (iii) a Ps.79.5 million decrease in operating income before other income or expense, net; and (iv) a Ps.31.1 million increase in net income attributable to non-controlling interests. These unfavorable variances were partially offset by (i) a Ps.485.9 million favorable change in share of income or loss of associates and joint ventures, net; and (ii) a Ps.340.9 million decrease in income taxes. Disclosure of nature of business Televisa is a leading media company in the Spanish-speaking world, an important cable operator in Mexico and a leading direct-to-home satellite pay television system in Mexico. Televisa distributes the content it produces through several broadcast channels in Mexico and in over 50 countries through 26 pay-tv brands, and television networks, cable operators and over-the-top or “OTT” services. In the United States, Televisa's audiovisual content is distributed through Univision Communications Inc. ("Univision") the leading media company serving the Hispanic market. Univision broadcasts Televisa's audiovisual content through multiple platforms in exchange for a royalty payment. In addition, Televisa has equity and warrants which upon their exercise and subject to any necessary approval from the Federal Communications Commission of the United States would represent approximately 36% on a fully-diluted, as-converted basis of the equity capital in Univision Holdings Inc., the controlling company of Univision. Televisa’s cable business offers integrated services, including video, high-speed data and voice services to residential and commercial customers as well as managed services to domestic and international carriers through five cable Multiple System Operators in Mexico. Televisa owns a majority interest in Sky, a leading direct-to-home satellite pay television system in Mexico, operating also in the Dominican Republic and Central America. Televisa also has interests in magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, and gaming. 2 of 77 \ Disclosure of management's objectives and its strategies for meeting those objectives We intend to leverage our position as a leading media company in the Spanish-speaking world to continue expanding our business while maintaining profitability and financial discipline. We intend to do so by maintaining our leading position in the Mexican television market, by continuing to produce high quality programming and by improving our sales and marketing efforts while maintaining high operating margins and expanding our cable business. By leveraging all our business segments and capitalizing on their synergies to extract maximum value from our content and our distribution channels, we also intend to continue expanding our cable business, increasing our international programming sales worldwide and strengthening our position in the growing U.S.-Hispanic market. We also intend to continue developing and expanding Sky, our DTH platform, and our cable businesses. We will continue to strengthen our position and will continue making additional investments, which could be substantial in size, in the DTH and cable industry in accordance with the consolidation of the cable market in Mexico, and we will also continue developing our publishing business and maintain our efforts to become an important player in the gaming industry. We intend to continue to expand our business by developing new business initiatives and/or through business acquisitions and investments in Mexico, the United States and elsewhere. Disclosure of entity's most significant resources, risks and relationships We expect to fund our operating cash needs during 2016, other than cash needs in connection with any potential investments and acquisitions, through a combination of cash from operations and cash on hand. We intend to finance our potential investments or acquisitions in 2016 through available cash from operations, cash on hand and/or borrowings. The amount of borrowings required to fund these cash needs in 2016 will depend upon the timing of such transactions and the timing of cash payments from advertisers under our advertising sales plan. The investing public should consider the risks described as follows, as well as the risks described in "Item 3. Key Information—Risk Factors" in the Company's Annual Report on Form 20-F, which are not the only risks the Company faces. Risks and uncertainties unknown by the Company, as well as those that the Company currently considers as not relevant, could affect its operations and activities. Risk Factors Related with Political Developments: • Imposition of fines by regulators and other authorities could adversely affect our financial condition and results of operations • Social Security Law • Federal Labor Law • Mexican tax laws • Elimination of the tax consolidation regime • Limitation of the deduction of non-taxable employee benefits • Increase to the border Value Added Tax rate • The amendment to the regulations of the General Health Law on advertising could materially affect our business, results of operations and financial condition • Mexican Securities Market Law • The operation of our business may be adversely affected if the Mexican government does not renew or revokes our broadcast or other concessions Risk Factors Related to our Business: • Control of a stockholder • Measures for the prevention of the taking of control • Competition • The seasonal nature of our business • Loss of transmission or loss of the use of satellite transponders could cause a business interruption in Innova, which would adversely affect our net income • Any incidents affecting our network and information systems or other technologies could have an adverse impact on our business, reputation and results of operations • The results of operations of Univision Holdings, Inc. may affect our results of operations and the value of our investment in that Company • Uncertainty in global financial markets could adversely affect our financing costs and exposure to our customers and counterparties • Political events in Mexico could affect Mexican economic policy and our business, financial condition and results of operations 3 of 77 Disclosure of results of operations and prospects The following table presents first-quarter consolidated results ended March 31, 2016 and 2015, for each of our business segments. Consolidated results for first-quarter 2016 and 2015 are presented in millions of Mexican pesos. Net Sales 1Q’16 % 1Q’15 % Change % Content Sky Cable Other Businesses Segment Net Sales Intersegment Operations1 Net Sales Operating Segment Income2 1Q’16 Margin % 1Q’15 Margin % Change % Content Sky Cable Other Businesses Operating Segment Income Corporate Expenses Depreciation and Amortization Other (Expense) Income, net N.A. Operating Income 1 For segment reporting purposes, intersegment operations are included in each of the segment operations. 2 Operating segment income is defined as operating income before depreciation and amortization, corporate expenses, and other income or expense, net. 4 of 77 Content First-quarter sales increased by 7.2% to Ps.7,526.4 million compared with Ps.7,021.0 million in first-quarter 2015. Millions of Mexican pesos 1Q’16 % 1Q’15 % Change % Advertising Network Subscription Revenue Licensing and Syndication Net Sales Advertising First-quarter Advertising revenue decreased by 3.1% to Ps.4,478.7 million compared with Ps.4,623.9 million in first-quarter 2015. During the quarter we continued with our efforts to restructure our advertising sales business, which consist among other measures, on repricing our advertising inventory. In addition, first-quarter advertising revenue was negatively affected by the Easter holiday period, when advertising revenues are typically low, and which in 2015 took place in the second quarter. Network Subscription Revenue First-quarter Network Subscription Revenue increased by 31.2% to Ps.1,077.9 million compared with Ps.821.8 million in first-quarter 2015. The growth was driven mainly by the sustained addition of pay-TV subscribers, both in Mexico and Latin America and by a positive translation effect on foreign-currency denominated revenues. During the quarter, Televisa continued to produce and transmit several of the leading pay-TV networks in Mexico in key categories, including general entertainment, sports, music and lifestyle, and movies. Licensing and Syndication First-quarter Licensing and Syndication revenue increased by 25.0% to Ps.1,969.8 million compared with Ps.1,575.3 million in first-quarter 2015. The increase is explained mainly by a positive translation effect on foreign-currency-denominated revenues and by higher royalties from Univision, which increased by 7.7% to US$70.7 million in first-quarter 2016 from US$65.6 million in first-quarter 2015. 5 of 77 First-quarter operating segment income increased by 1.8% to Ps.2,655.0 million compared with Ps.2,609.0 million in first-quarter 2015. The margin was 35.3%. The decline in the margin of 190 basis points from the same quarter last year is mainly explained by higher costs related to the production of new shows and formats, and the costs associated with the launch of blim, our over-the-top platform, as announced in Televisa’s fourth quarter 2015 earnings call. Sky First-quarter sales increased by 15.7% to Ps.5,349.6 million compared with Ps.4,621.7 million in first-quarter 2015. The growth continued to be driven by the success of Sky’s low-cost offerings. This quarter the growth was further boosted by the increase in demand that resulted from the transition from analog to digital television. The number of net active subscribers increased by 398,217 during the quarter to 7,682,379 as of March 31, 2016, compared with 6,766,846 as of March 31, 2015. Sky ended the quarter with 194,415 subscribers in Central America and the Dominican Republic. First-quarter operating segment income increased by 12.1% to Ps.2,409.4 million compared with Ps.2,149.1 million in first-quarter 2015, and the margin was 45.0%. The decline in the margin of 150 basis points from the same quarter last year is mainly explained by higher programming costs mostly as a result of the depreciation of the Mexican peso, as well as higher marketing costs and promotional expenses. Cable First-quarter sales increased by 13.5% to Ps.7,621.1 million compared with Ps.6,714.5 million in first-quarter 2015 driven by growth in our cable platforms. Voice and data revenue generating units, or RGUs, grew organically 35.9% and 20.9% compared with first-quarter 2015, respectively, and video RGUs grew organically 7.4%. During the quarter we made upgrades to our network and migrated the customers in two of our systems to the technological platform necessary to offer our izzi product. This resulted in higher number of disconnects. Excluding these two markets, the growth in RGUs in all other markets was similar to that of recent quarters. In addition, the Easter holiday period, which has an impact on collections and in the level of churn, took place in the last two weeks of the quarter. We believe that the effects of both factors are temporary. The following table sets forth the breakdown of RGUs per service type for our Cable segments as of March 31, 2016 and 2015. RGUs 1Q’16 1Q’15 Video Broadband Voice Total RGUs First-quarter operating segment income increased by 18.6% to Ps.3,152.4 million compared with Ps.2,657.8 million in first-quarter 2015, and the margin was 41.4%, an increase of 180 basis points from the same quarter last year. These results reflect primarily (i) an increase in the revenues of our cable platforms; and (ii) lower materials and equipment costs. These effects were partially compensated by an increase in personnel costs and expenses, maintenance costs, leasing costs and expenses, and advertising and promotional expenses. The following tables set forth the breakdown of revenues and operating segment income, excluding consolidation adjustments, for our cable and network operations for first-quarter 2016 and 2015. Our cable operations include the video, voice and data services provided by Cablevisión, Cablemás, TVI, Cablecom and Telecable. Our network operations include the services offered by Bestel and the network operations of Cablecom. 6 of 77 1Q’16 Millions of Mexican pesos Cable Operations (1) Network Operations (1) Total Cable Revenue Operating Segment Income Margin 42.1% 37.9% 41.4% (1) These results do not include consolidation adjustments of Ps.353.9 million in revenues nor Ps.150.1 million in Operating Segment Income, which are considered in the consolidated results of the Cable segment. 1Q’15 Millions of Mexican pesos Cable Operations (2) Network Operations (2) Total Cable Revenue Operating Segment Income Margin 39.9% 38.3% 39.6% (2) These results do not include consolidation adjustments of Ps.182.5 million in revenues nor Ps.73.5 million in Operating Segment Income, which are considered in the consolidated results of the Cable segment. Other Businesses First-quarter sales decreased by 7.5% to Ps.1,775.1 million compared with Ps.1,918.4 million in first-quarter 2015. The decrease is mainly explained by a drop in revenues from our publishing, soccer and film distribution businesses. This effect was partially compensated by higher revenues in our gaming business as it benefited from an increase in the number of electronic gaming machines. First-quarter operating segment income decreased by 36.1%to Ps.141.5 million compared with Ps.221.6 million in first-quarter 2015, reflecting mainly i) a shift from operating segment income to operating segment loss in our soccer business; and ii) a larger operating segment loss in our publishing business. These effects were partially compensated by a shift from operating segment loss to operating segment income in our feature-film distribution business. Corporate Expenses Corporate expense increased by Ps.133.6 million, or 32.5%, to Ps.544.2 million in first-quarter 2016, from Ps.410.6 million in first-quarter 2015. The increase reflected primarily a higher share-based compensation expense. Share-based compensation expense in first-quarter 2016 and 2015 amounted to Ps.325.8 million and Ps.224.4 million, respectively, and was accounted for as corporate expense. Share-based compensation expense is measured at fair value at the time the equity benefits are conditionally sold to officers and employees, and is recognized over the vesting period. The increase of Ps.101.4 million reflected primarily a higher number of our CPOs conditionally sold to officers and employees in our Cable segment. Other Income or Expense, net Other expense, net, amounted to Ps.495.2 million in first-quarter 2016 compared with other income, net, of Ps.926.4 million in first-quarter 2015. The unfavorable change of Ps.1,421.6 million reflected primarily the absence of a cash income of US$67.6 million (Ps.1,028.1 million) from Univision, as a result of the early termination of a technical assistance agreement in first-quarter 2015, as well as an increase on the disposition of assets related to the upgrade of our infrastructure in our cable division and in expenses related to financial advisory and professional services. 7 of 77 Finance Expense, net The following table sets forth the finance (expense) income, net, stated in millions of Mexican pesos for the quarters ended March 31, 2016 and 2015. 1Q’16 1Q’15 (Increase) decrease Interest expense Interest income Foreign exchange loss, net Other finance (expense) income, net Finance expense, net Finance expense, net, increased by Ps.147.6 million, or 7.9%, to Ps.2,008.6 million in first-quarter 2016 compared to Ps.1,861.0 million in first-quarter 2015. This increase reflected primarily (i) a Ps.505.6 million increase in interest expense, due primarily to a higher average principal amount of debt, finance lease obligations and other finance liabilities in first-quarter 2016; (ii) a Ps.271.0 million increase in other finance expense, net, resulting primarily from the absence of a favorable change in fair value of an embedded derivative in our former investment in Convertible Debentures issued by UHI recognized in first-quarter 2015, as well as an unfavorable change in fair value of our derivative contracts in first-quarter 2016; and (iii) a Ps.7.4 million decrease in interest income primarily explained by the absence of interest income from our former investment in Convertible Debentures issued by UHI, which effect was offset by an increase in interest income derived from a higher average of cash equivalents and temporary investments in first-quarter 2016. These unfavorable effects were partially offset by a Ps.636.4 million decrease in foreign exchange loss resulting primarily from the effect of a 0.3% depreciation of the Mexican peso against the U.S. dollar on our average net U.S. dollar liability position in first-quarter 2016 compared with a 3.3% depreciation and lower average net U.S. dollar liability position in first-quarter 2015. Share of Income or Loss of Associates and Joint Ventures, net Share of income of associates and joint ventures, net, amounted to Ps.186.3 million in first-quarter 2016 compared with a share of loss of associates and joint ventures of Ps.299.6 million in first-quarter 2015. The favorable change of Ps.485.9 million reflected mainly a share of income of UHI, the controlling company of Univision, in first-quarter 2016 compared with a share of loss of UHI in first-quarter 2015. Income Taxes Income taxes decreased by Ps.340.9 million, or 40.3%, to Ps.505.5 million in first-quarter 2016 compared with Ps.846.4 million in first-quarter 2015. This increase reflected primarily a lower income tax base. Net Income Attributable to Non-controlling Interests Net income attributable to non-controlling interests increased by Ps.31.1 million, or 8.9%, to Ps.380.9 million in first-quarter 2016, compared with Ps.349.8 million in first-quarter 2015. This increase reflected primarily a higher portion of net income attributable to non-controlling interests in our Sky segment, which was partially offset by a lower portion of net income attributable to non-controlling interests in our Cable segment. 8 of 77 Financial position, liquidity and capital resources Capital Expenditures and Investments During first-quarter 2016, we invested approximately US$330.7 million in property, plant and equipment as capital expenditures, including approximately US$209.0 million for our Cable segment, US$87.8 million for our Sky segment, and US$33.9 million for our Content and Other Businesses segments. In March 2016, we announced the acquisition of the remaining 50% equity interest of Televisión Internacional, S.A. de C.V. or “TVI” in the aggregate amount of Ps.6,750 million, including the assumption of long term liabilities in the aggregate amount of Ps.4,750 million with maturities between 2017 and 2020, and a cash payment of Ps.2,000 million. Until such acquisition is completed in the second half of 2016, a third party will participate as a non-controlling shareholder of Corporativo Vasco de Quiroga, S.A. de C.V. or “CVQ”, a direct subsidiary of ours. This transaction also provides for the acquisition of the non-controlling interest in CVQ in the amount of Ps.1,258 million, which is included in the total amount of the transaction. This transaction complies with the guidelines and timetable established in the authorization by the Mexican Federal Institute of Telecommunications. With the ownership of the 100% of the equity interest of TVI, we will be better positioned to exploit efficiencies and economies of scale among all our cable operations throughout Mexico and to continue expanding our offer of video, voice and data services. Debt, Finance Lease Obligations and Other Finance Liabilities The following table sets forth our total consolidated debt, finance lease obligations and other finance liabilities as of March 31, 2016 and December 31, 2015. Amounts are stated in millions of Mexican pesos. Mar 31, 2016 Dec 31, 2015 Increase (decrease) Current portion of long-term debt Long-term debt, net of current portion Total debt 1 Current portion of long-term finance lease obligations Long-term finance lease obligations, net of current portion Total finance lease obligations Current portion of other finance liabilities - - - Long-term other finance liabilities - Total other finance liabilities 2 - 1 As of March 31, 2016 and December 31, 2015, total debt is presented net of finance costs in the amount of Ps.1,362.4 million and Ps.1,387.9 million, respectively, and does not include related accrued interest payable in the amount of Ps.1,787.6 million and Ps.1,184.2 million, respectively. 2 In connection with the acquisition of a non-controlling interest in TVI, as discussed above. As of March 31, 2016, our consolidated net debt position (total debt, as stated in the table above, less cash and cash equivalents, temporary investments, and non-current held-to-maturity and available-for-sale investments) was Ps.47,218.2 million. The aggregate amount of noncurrent held-to-maturity and available-for-sale investments as of March 31, 2016, amounted to Ps.6,278.2 million. In March 2016, our Sky segment entered into long-term debt agreements with two Mexican banks in the aggregate principal amount of Ps.5,500 million with maturities between 2021 and 2023, and prepaid an intercompany long-term loan in the principal amount of Ps.3,500 million. Also, we prepaid a portion of our Mexican peso outstanding long-term loans with original maturities between 2016 and 2017 in the aggregate principal amount of Ps.3,532 million. 9 of 77 Shares Outstanding As of March 31, 2016 and December 31, 2015, our shares outstanding amounted to 338,216.0 million and 338,468.3 million shares, respectively, and our CPO equivalents outstanding amounted to 2,890.7 million and 2,892.9 million CPO equivalents, respectively. Not all of our shares are in the form of CPOs. The number of CPO equivalents is calculated by dividing the number of shares outstanding by 117. As of March 31, 2016 and December 31, 2015, the GDS (Global Depositary Shares) equivalents outstanding amounted to 578.1 million and 578.6 million GDS equivalents, respectively. The number of GDS equivalents is calculated by dividing the number of CPO equivalents by five. Internal control Disclosure of critical performance measures and indicators that management uses to evaluate entity's performance against stated objectives 1Q’16 Margin % 1Q’15 Margin % Change % Net sales Net income Net income attributable to stockholders of the Company Segment net sales Operating segment income (1) Net Sales 1Q’16 % 1Q’15 % Change % Content Sky Cable Other Businesses Segment Net Sales Intersegment Operations1 Net Sales 10 of 77 Operating Segment Income2 1Q’16 Margin % 1Q’15 Margin % Change % Content Sky Cable Other Businesses Operating Segment Income Corporate Expenses Depreciation and Amortization Other (Expense) Income, net N.A. Operating Income 11 of 77 [110000] General information about financial statements Ticker: TLEVISA Period covered by financial statements: 2016-01-01 to 2016-03-31 Date of end of reporting period: 2016-03-31 Name of reporting entity or other means of identification: TLEVISA Description of presentation currency: MXN Level of rounding used in financial statements: THOUSANDS OF MEXICAN PESOS Consolidated: Yes Number of quarter: 1 Type of issuer: ICS Description of nature of financial statements: Disclosure of general information about financial statements This management commentary contains forward-looking statements regarding the Company’s results and prospects. Actual results could differ materially from these statements. The forward-looking statements in these management commentary releases should be read in conjunction with the factors described in “Item 3. Key Information – Forward-Looking Statements” in the Company’s Annual Report on Form 20-F, which, among others, could cause actual results to differ materially from those contained in forward-looking statements made in this press release and in oral statements made by authorized officers of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Explanation of change in name of reporting entity or other means of identification from end of preceding reporting period 12 of 77 Follow-up of analysis The financial institutions that perform financial analysis on the securities of Grupo Televisa, S.A.B. are as follows: INSTITUTION: BARCLAYS BBVA BANCOMER BTG PACTUAL CITI CREDIT SUISSE EVERCORE GABELLI & CO. GBM CASA DE BOLSA HSBC INVEX ITAÚ SECURITIES JPMORGAN MERRILL LYNCH MORGAN STANLEY NEW STREET SANTANDER SCOTIABANK UBS 13 of 77 [210000] Statement of financial position, current/non-current Concept Close Current Quarter 2016-03-31 Close Previous Exercise 2015-12-31 Statement of financial position [abstract] Assets [abstract] Current assets [abstract] Cash and cash equivalents Trade and other current receivables Current tax assets, current Other current financial assets Current inventories Current biological assets 0 0 Other current non-financial assets Total current assets other than non-current assets or disposal groups classified as held for sale or as held for distribution to owners Non-current assets or disposal groups classified as held for sale or as held for distribution to owners 0 0 Total current assets Non-current assets [abstract] Trade and other non-current receivables 0 0 Current tax assets, non-current 0 0 Non-current inventories 0 0 Non-current biological assets 0 0 Other non-current financial assets Investments accounted for using equity method 0 0 Investments in subsidiaries, joint ventures and associates Property, plant and equipment Investment property 0 0 Goodwill Intangible assets other than goodwill Deferred tax assets Other non-current non-financial assets Total non-current assets Total assets Equity and liabilities [abstract] Liabilities [abstract] Current liabilities [abstract] Trade and other current payables Current tax liabilities, current Other current financial liabilities Other current non-financial liabilities 0 0 Current provisions [abstract] Current provisions for employee benefits 0 0 Other current provisions Total current provisions Total current liabilities other than liabilities included in disposal groups classified as held for sale Liabilities included in disposal groups classified as held for sale 0 0 Total current liabilities Non-current liabilities [abstract] Trade and other non-current payables Current tax liabilities, non-current Other non-current financial liabilities 14 of 77 Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Other non-current non-financial liabilities 0 0 Non-current provisions [abstract] Non-current provisions for employee benefits Other non-current provisions Total non-current provisions Deferred tax liabilities Total non-current liabilities Total liabilities Equity [abstract] Issued capital Share premium Treasury shares Retained earnings Other reserves Total equity attributable to owners of parent Non-controlling interests Total equity Total equity and liabilities 15 of 77 [310000] Statement of comprehensive income, profit or loss, by function of expense Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Profit or loss [abstract] Profit (loss) [abstract] Revenue Cost of sales Gross profit Distribution costs Administrative expenses Other income 0 Other expense 0 Profit (loss) from operating activities Finance income Finance costs Share of profit (loss) of associates and joint ventures accounted for using equity method -299,537,000 Profit (loss) before tax Tax income (expense) Profit (loss) from continuing operations Profit (loss) from discontinued operations 0 0 Profit (loss) Profit (loss), attributable to [abstract] Profit (loss), attributable to owners of parent Profit (loss), attributable to non-controlling interests Earnings per share Earnings per share [abstract] Earnings per share [line items] Basic earnings per share [abstract] Basic earnings (loss) per share from continuing operations Basic earnings (loss) per share from discontinued operations 0 0 Total basic earnings (loss) per share Diluted earnings per share [abstract] Diluted earnings (loss) per share from continuing operations Diluted earnings (loss) per share from discontinued operations 0 0 Total diluted earnings (loss) per share 16 of 77 [410000] Statement of comprehensive income, OCI components presented net of tax Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Statement of comprehensive income [abstract] Profit (loss) Other comprehensive income [abstract] Components of other comprehensive income that will not be reclassified to profit or loss, net of tax [abstract] Other comprehensive income, net of tax, gains (losses) from investments in equity instruments 0 0 Other comprehensive income, net of tax, gains (losses) on revaluation 0 0 Other comprehensive income, net of tax, gains (losses) on remeasurements of defined benefit plans 0 0 Other comprehensive income, net of tax, change in fair value of financial liability attributable to change in credit risk of liability 0 0 Other comprehensive income, net of tax, gains (losses) on hedging instruments that hedge investments in equity instruments 0 0 Share of other comprehensive income of associates and joint ventures accounted for using equity method that will not be reclassified to profit or loss, net of tax 0 0 Total other comprehensive income that will not be reclassified to profit or loss, net of tax 0 0 Components of other comprehensive income that will be reclassified to profit or loss, net of tax [abstract] Exchange differences on translation [abstract] Gains (losses) on exchange differences on translation, net of tax Reclassification adjustments on exchange differences on translation, net of tax 0 0 Other comprehensive income, net of tax, exchange differences on translation Available-for-sale financial assets [abstract] Gains (losses) on remeasuring available-for-sale financial assets, net of tax -28,210,000 -194,495,000 Reclassification adjustments on available-for-sale financial assets, net of tax 0 0 Other comprehensive income, net of tax, available-for-sale financial assets -28,210,000 -194,495,000 Cash flow hedges [abstract] Gains (losses) on cash flow hedges, net of tax -22,594,000 -30,168,000 Reclassification adjustments on cash flow hedges, net of tax 0 0 Amounts removed from equity and included in carrying amount of non-financial asset (liability) whose acquisition or incurrence was hedged highly probable forecast transaction, net of tax 0 0 Other comprehensive income, net of tax, cash flow hedges -22,594,000 -30,168,000 Hedges of net investment in foreign operations [abstract] Gains (losses) on hedges of net investments in foreign operations, net of tax 0 0 Reclassification adjustments on hedges of net investments in foreign operations, net of tax 0 0 Other comprehensive income, net of tax, hedges of net investments in foreign operations 0 0 Change in value of time value of options [abstract] Gains (losses) on change in value of time value of options, net of tax 0 0 Reclassification adjustments on change in value of time value of options, net of tax 0 0 Other comprehensive income, net of tax, change in value of time value of options 0 0 Change in value of forward elements of forward contracts [abstract] Gains (losses) on change in value of forward elements of forward contracts, net of tax 0 0 Reclassification adjustments on change in value of forward elements of forward contracts, net of tax 0 0 Other comprehensive income, net of tax, change in value of forward elements of forward contracts 0 0 Change in value of foreign currency basis spreads [abstract] Gains (losses) on change in value of foreign currency basis spreads, net of tax 0 0 Reclassification adjustments on change in value of foreign currency basis spreads, net of tax 0 0 Other comprehensive income, net of tax, change in value of foreign currency basis spreads 0 0 Share of other comprehensive income of associates and joint ventures accounted for using equity method that will be reclassified to profit or loss, net of tax -31,595,000 17 of 77 Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Total other comprehensive income that will be reclassified to profit or loss, net of tax -152,463,000 Total other comprehensive income -152,463,000 Total comprehensive income Comprehensive income attributable to [abstract] Comprehensive income, attributable to owners of parent Comprehensive income, attributable to non-controlling interests 18 of 77 [520000] Statement of cash flows, indirect method Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Statement of cash flows [abstract] Cash flows from (used in) operating activities [abstract] Profit (loss) Adjustments to reconcile profit (loss) [abstract] Discontinued operations 0 0 Adjustments for income tax expense Adjustments for finance costs 0 0 Adjustments for depreciation and amortisation expense Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss 0 0 Adjustments for provisions Adjustments for unrealised foreign exchange losses (gains) Adjustments for share-based payments Adjustments for fair value losses (gains) -168,062,000 Adjustments for undistributed profits of associates 0 0 Adjustments for losses (gains) on disposal of non-current assets Participation in associates and joint ventures -186,269,000 Adjustments for decrease (increase) in inventories -2,023,518,000 -1,695,439,000 Adjustments for decrease (increase) in trade accounts receivable Adjustments for decrease (increase) in other operating receivables -247,935,000 Adjustments for increase (decrease) in trade accounts payable Adjustments for increase (decrease) in other operating payables -1,546,094,000 -1,014,758,000 Other adjustments for non-cash items 0 0 Other adjustments for which cash effects are investing or financing cash flow 0 0 Straight-line rent adjustment 0 0 Amortization of lease fees 0 0 Setting property values 0 0 Other adjustments to reconcile profit (loss) Total adjustments to reconcile profit (loss) Net cash flows from (used in) operations Dividends paid 0 0 Dividends received 0 0 Interest paid -1,983,300,000 -1,477,706,000 Interest received -162,794,000 -128,560,000 Income taxes refund (paid) Other inflows (outflows) of cash 0 0 Net cash flows from (used in) operating activities Cash flows from (used in) investing activities [abstract] Cash flows from losing control of subsidiaries or other businesses 0 0 Cash flows used in obtaining control of subsidiaries or other businesses Other cash receipts from sales of equity or debt instruments of other entities 0 0 Other cash payments to acquire equity or debt instruments of other entities 0 0 Other cash receipts from sales of interests in joint ventures 0 0 Other cash payments to acquire interests in joint ventures 0 0 Proceeds from sales of property, plant and equipment Purchase of property, plant and equipment Proceeds from sales of intangible assets 0 0 Purchase of intangible assets Proceeds from sales of other long-term assets 0 0 19 of 77 Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Purchase of other long-term assets 0 0 Proceeds from government grants 0 0 Cash advances and loans made to other parties 0 0 Cash receipts from repayment of advances and loans made to other parties 0 0 Cash payments for future contracts, forward contracts, option contracts and swap contracts 0 0 Cash receipts from future contracts, forward contracts, option contracts and swap contracts 0 0 Dividends received 0 0 Interest paid 0 0 Interest received 0 0 Income taxes refund (paid) 0 0 Other inflows (outflows) of cash -32,979,000 Net cash flows from (used in) investing activities -8,285,312,000 -14,042,493,000 Cash flows from (used in) financing activities [abstract] Proceeds from changes in ownership interests in subsidiaries that do not result in loss of control 0 0 Payments from changes in ownership interests in subsidiaries that do not result in loss of control 0 0 Proceeds from issuing shares 0 0 Proceeds from issuing other equity instruments 0 0 Payments to acquire or redeem entity's shares Payments of other equity instruments 0 0 Proceeds from borrowings Repayments of borrowings Payments of finance lease liabilities Proceeds from government grants 0 0 Dividends paid 0 0 Interest paid Income taxes refund (paid) 0 0 Other inflows (outflows) of cash -143,498,000 Net cash flows from (used in) financing activities -960,774,000 Net increase (decrease) in cash and cash equivalents before effect of exchange rate changes Effect of exchange rate changes on cash and cash equivalents [abstract] Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 20 of 77 [610000] Statement of changes in equity - Year Current Components of equity [axis] Page 1 of 3 Issued capital [member] Share premium [member] Treasury shares [member] Retained earnings [member] Revaluation surplus [member] Reserve of exchange differences on translation [member] Reserve of cash flow hedges [member] Reserve of gains and losses on hedging instruments that hedge investments in equity instruments [member] Reserve of change in value of time value of options [member] Retrospective application and retrospective restatement [axis] Statement of changes in equity [line items] Equity at beginning of period 0 -153,264,000 0 0 Changes in equity [abstract] Comprehensive income [abstract] Profit (loss) 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 -22,594,000 0 0 Total comprehensive income 0 0 0 0 -22,594,000 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 -4,723,297,000 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 0 -3,801,574,000 0 -22,594,000 0 0 Equity at end of period 0 -175,858,000 0 0 21 of 77 Components of equity [axis] Page 2 of 3 Reserve of change in value of forward elements of forward contracts [member] Reserve of change in value of foreign currency basis spreads [member] Reserve of gains and losses on remeasuring available-for-sale financial assets [member] Reserve of share-based payments [member] Reserve of remeasurements of defined benefit plans [member] Amount recognised in other comprehensive income and accumulated in equity relating to non-current assets or disposal groups held for sale [member] Reserve of gains and losses from investments in equity instruments [member] Reserve of change in fair value of financial liability attributable to change in credit risk of liability [member] Reserve for catastrophe [member] Retrospective application and retrospective restatement [axis] Statement of changes in equity [line items] Equity at beginning of period 0 0 0 -126,845,000 0 0 0 0 Changes in equity [abstract] Comprehensive income [abstract] Profit (loss) 0 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 -28,210,000 0 0 0 0 0 0 Total comprehensive income 0 0 -28,210,000 0 0 0 0 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -28,210,000 0 0 0 0 0 0 Equity at end of period 0 0 0 -126,845,000 0 0 0 0 22 of 77 Components of equity [axis] Page 3 of 3 Reserve for equalisation [member] Reserve of discretionary participation features [member] Other comprehensive income [member] Other reserves [member] Equity attributable to owners of parent [member] Non-controlling interests [member] Equity [member] Retrospective application and retrospective restatement [axis] Statement of changes in equity [line items] Equity at beginning of period 0 0 Changes in equity [abstract] Comprehensive income [abstract] Profit (loss) 0 0 0 0 Other comprehensive income 0 0 Total comprehensive income 0 0 Issue of equity 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 -4,723,297,000 -449,940,000 -5,173,237,000 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -3,710,793,000 -78,594,000 -3,789,387,000 Equity at end of period 0 0 23 of 77 [610000] Statement of changes in equity - Year Previous Components of equity [axis] Page 1 of 3 Issued capital [member] Share premium [member] Treasury shares [member] Retained earnings [member] Revaluation surplus [member] Reserve of exchange differences on translation [member] Reserve of cash flow hedges [member] Reserve of gains and losses on hedging instruments that hedge investments in equity instruments [member] Reserve of change in value of time value of options [member] Retrospective application and retrospective restatement [axis] Statement of changes in equity [line items] Equity at beginning of period 0 -171,351,000 0 0 Changes in equity [abstract] Comprehensive income [abstract] Profit (loss) 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 -30,168,000 0 0 Total comprehensive income 0 0 0 0 -30,168,000 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 -134,325,000 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -134,325,000 0 -30,168,000 0 0 Equity at end of period 0 -201,519,000 0 0 24 of 77 Components of equity [axis] Page 2 of 3 Reserve of change in value of forward elements of forward contracts [member] Reserve of change in value of foreign currency basis spreads [member] Reserve of gains and losses on remeasuring available-for-sale financial assets [member] Reserve of share-based payments [member] Reserve of remeasurements of defined benefit plans [member] Amount recognised in other comprehensive income and accumulated in equity relating to non-current assets or disposal groups held for sale [member] Reserve of gains and losses from investments in equity instruments [member] Reserve of change in fair value of financial liability attributable to change in credit risk of liability [member] Reserve for catastrophe [member] Retrospective application and retrospective restatement [axis] Statement of changes in equity [line items] Equity at beginning of period 0 0 0 0 0 0 0 Changes in equity [abstract] Comprehensive income [abstract] Profit (loss) 0 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 -194,495,000 0 0 0 0 0 0 Total comprehensive income 0 0 -194,495,000 0 0 0 0 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -194,495,000 0 0 0 0 0 0 Equity at end of period 0 0 0 0 0 0 0 25 of 77 Components of equity [axis] Page 3 of 3 Reserve for equalisation [member] Reserve of discretionary participation features [member] Other comprehensive income [member] Other reserves [member] Equity attributable to owners of parent [member] Non-controlling interests [member] Equity [member] Retrospective application and retrospective restatement [axis] Statement of changes in equity [line items] Equity at beginning of period 0 0 Changes in equity [abstract] Comprehensive income [abstract] Profit (loss) 0 0 0 0 Other comprehensive income 0 0 -31,595,000 -176,482,000 -176,482,000 -152,463,000 Total comprehensive income 0 0 -31,595,000 -176,482,000 Issue of equity 0 0 0 0 0 -95,500,000 -95,500,000 Dividends recognised as distributions to owners 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 -247,000 -247,000 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -31,595,000 -176,482,000 Equity at end of period 0 0 26 of 77 [700000] Informative data about the Statement of financial position Concept Close Current Quarter 2016-03-31 Close Previous Exercise 2015-12-31 Informative data of the Statement of Financial Position [abstract] Capital stock (nominal) Restatement of capital stock Plan assets for pensions and seniority premiums Number of executives 79 77 Number of employees Number of workers 0 0 Outstanding shares Repurchased shares Restricted cash 0 0 Guaranteed debt of associated companies 0 0 27 of 77 [700002] Informative data about the Income statement Concept Accumulated Current Year 2016-01-01 - 2016-03-31 Accumulated Previous Year 2015-01-01 - 2015-03-31 Informative data of the Income Statement [abstract] Operating depreciation and amortization 28 of 77 [700003] Informative data - Income statement for 12 months Concept Current Year 2015-04-01 - 2016-03-31 Previous Year 2014-04-01 - 2015-03-31 Informative data - Income Statement for 12 months [abstract] Revenue Profit (loss) from operating activities Profit (loss) Profit (loss), attributable to owners of parent Operating depreciation and amortization 29 of 77 [800001] Breakdown of credits Institution [axis] Foreign institution (Yes/No) Contract signing date Expiration date Interest rate Denomination [axis] Domestic currency [member] Foreign currency [member] Time interval [axis] Time interval [axis] Current year [member] Until 1 year [member] Until 2 year [member] Until 3 year [member] Until 4 year [member] Until 5 year or more [member] Current year [member] Until 1 year [member] Until 2 year [member] Until 3 year [member] Until 4 year [member] Until 5 year or more [member] Banking [abstract] Foreign trade (banking) TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Banks – secured TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Commercial Banks BANCO MERCANTIL DEL NORTE, S.A.1 NO 2015-05-15 2022-04-30 TIIE+1.30 HSBC 2 NO 2011-03-28 2018-03-30 TIIE+117.5 AF BANREGIO, S.A. DE C.V. 3 NO 2012-10-04 2017-10-02 TIIE+2.50 HSBC 4 NO 2013-05-29 2019-05-29 TIIE+1.70 HSBC 5 NO 2014-07-04 2019-07-04 TIIE+1.40 BANCO SANTANDER 6 NO 2015-03-12 2021-05-11 TIIE+1.30 BANCO SANTANDER 7 NO 2015-01-08 2019-09-10 TIIE+1.40 HSBC 8 NO 2016-03-08 2023-03-08 SCOTIABANK 9 NO 2016-03-08 2023-03-08 7 TOTAL NO 0 0 0 0 0 0 Other banks TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Total banks TOTAL NO 0 0 0 0 0 0 Stock market (abstract) Listed on stock Exchange – unsecured "SENIOR NOTES" 1 SI 2007-05-09 2037-05-11 CERTIFICADOS BURSATILES 1 NO 2010-10-14 2020-10-01 "SENIOR NOTES" 2 SI 2013-05-14 2043-05-14 CERTIFICADOS BURSATILES 2 NO 2014-04-07 2021-04-01 TIIE+0.35 CERTIFICADOS BURSATILES 3 NO 2015-05-11 2022-05-02 TIIE+0.35 "SENIOR NOTES" 3 SI 2008-05-06 2018-05-15 "SENIOR NOTES" 4 SI 2005-03-18 2025-03-18 "SENIOR NOTES" 5 SI 2002-03-11 2032-03-11 "SENIOR NOTES" 6 SI 2009-11-23 2040-01-15 "SENIOR NOTES" 7 SI 2014-05-13 2045-05-13 5 "SENIOR NOTES" 8 SI 2015-11-24 2026-01-30 "SENIOR NOTES" 9 SI 2015-11-24 2046-01-31 TOTAL NO 0 0 0 0 0 0 0 0 0 Listed on stock exchange – secured TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Private placements – unsecured TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Private placements – secured TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Total listed on stock exchanges and prívate placements 30 of 77 Institution [axis] Foreign institution (Yes/No) Contract signing date Expiration date Interest rate Denomination [axis] Domestic currency [member] Foreign currency [member] Time interval [axis] Time interval [axis] Current year [member] Until 1 year [member] Until 2 year [member] Until 3 year [member] Until 4 year [member] Until 5 year or more [member] Current year [member] Until 1 year [member] Until 2 year [member] Until 3 year [member] Until 4 year [member] Until 5 year or more [member] TOTAL NO 0 0 0 0 0 0 0 0 0 Other current and non-current liabilities with cost [abstract] Other currents and non-current liabilities with cost ALD AUTOMOTIVE, S.A. DE C.V. 1 NO 2013-12-01 2016-04-01 GE CAPITAL CFE MÉXICO, S. DE R.L. DE C.V. 2 NO 2014-11-01 2017-11-01 GE CAPITAL CFE MÉXICO, S. DE R.L. DE C.V. 1 NO 2014-07-01 2019-08-01 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 1 NO 2012-08-08 2020-07-01 CVQ 1 NO 2016-03-01 2020-03-04 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 3 NO 2014-11-01 2022-11-01 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 4 NO 2014-11-01 2022-11-01 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 2 NO 2012-08-01 2023-07-01 CISCO SYSTEMS CAPITAL CORPORATION 1 SI 2012-10-10 2016-08-27 GE CAPITAL CFE MÉXICO, S. DE R.L. DE C.V. 3 NO 2013-05-29 2017-07-01 INTELSAT GLOBAL SALES 1 SI 2012-10-01 2027-09-01 TOTAL NO Total other current and non-current liabilities with cost TOTAL NO Suppliers [abstract] Suppliers PROVEEDORES 1 NO 2015-04-01 2021-03-31 DERECHOS DE TRANSMISION 1 NO 2010-09-01 2028-06-27 TOTAL NO 0 0 Total suppliers TOTAL NO 0 0 Other current and non-current liabilities [abstract] Other current and non-current liabilities TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Total other current and non-current liabilities TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Total credits TOTAL NO 31 of 77 [800003] Annex - Monetary foreign currency position Currencies [axis] Dollars [member] Dollar equivalent in pesos [member] Other currencies equivalent in dollars [member] Other currencies equivalent in pesos [member] Total pesos [member] Foreign currency position [abstract] Monetary assets [abstract] Current monetary assets Non-current monetary assets 0 0 Total monetary assets Liabilities position [abstract] Current liabilities Non-current liabilities Total liabilities Net monetary assets (liabilities) -2,433,315,000 -40,813,352,000 -20,863,000 -360,403,000 -41,173,755,000 32 of 77 [800005] Annex - Distribution of income by product Income type [axis] National income [member] Export income [member] Income of subsidiaries abroad [member] Total income [member] CONTENT: CONTENT: 0 0 0 0 TELEVISA CONTENT – ADVERTISING CONTENT – NETWORK SUSCRIPTION REVENUE 0 CONTENT – LICENSING AND SYNDICATION 0 SKY (INCLUDES LEASING OF SET-TOP EQUIPMENT): SKY (INCLUDE LEASING OF SET-TOP EQUIPMENT): 0 0 0 0 SKY, VETV, BLUE TO GO SKY – DTH BROADCAST SATELLITE TV 0 SKY – PAY PER VIEW 0 0 SKY - ADVERTISING 0 0 CABLE (INCLUDE LEASING OF SET-TOP EQUIPMENT): CABLE (INCLUDE LEASING OF SET-TOP EQUIPMENT): 0 0 0 0 CABLEVISIÓN, CABLEMÁS, TVI, CABLECOM, IZZI, TELECABLE CABLE – DIGITAL TV SERVICE 0 0 CABLE – BROADBAND SERVICES 0 0 CABLE - SERVICE INSTALLATION 0 0 CABLE – PAY PER VIEW 0 0 CABLE - ADVERTISING 0 0 CABLE – TELEPHONY 0 0 CABLE – OTHER INCOME 0 0 BESTEL, METRORED CABLE – TELECOMMUNICATIONS 0 OTHER BUSINESSES: OTHER BUSINESSES: 0 0 0 0 TV Y NOVELAS, MEN´S HEALTH, VANIDADES, COSMOPOLITAN, NATIONAL GEOGRAPHIC, MUY INTERESANTE, AUTOMOVIL PANAMERICANO, TÚ, SKY VIEW, COCINA FÁCIL, GENTE, PAPARAZZI, BILINKEN, PARA TI, CONDORITO PUBLISHING – MAGAZINE CIRCULATION 0 PUBLISHING – ADVERTISING 0 PUBLISHING - OTHER INCOME 0 0 VIDEOCINE, PANTELION DISTRIBUTION, RENTALS AND SALE MOVIE RIGHTS 0 CLUB DE FÚTBOL AMÉRICA, ESTADIO AZTECA SPECIAL EVENTS AND SHOW PROMOTION 0 PLAY CITY, MULTIJUEGOS GAMING 0 0 TELEVISA RADIO RADIO – ADVERTISING 0 0 HOLA MÉXICO, ENTREPRENEUR, MINIREVISTA MINA, MONSTER HIGH, GLAMOUR, SELECCIONES, MAGALY TV, VOGUE, 15 MINUTOS, AXXIS, EL CUERPO HUMANO, ALMANAQUE, ESCUELA PARA TODOS PUBLISHING DISTRIBUTION 0 INTERSEGMENT ELIMINATIONS INTERSEGMENT ELIMINATIONS -526,566,000 0 -4,640,000 -531,206,000 TOTAL 33 of 77 [800007] Annex - Financial derivate instruments Management discussion about the policy uses of financial derivate instruments, explaining if these policies are allowed just for coverage or for other uses like trading EXHIBIT 1 TO THE ELECTRONIC FORM TITLED “PREPARATION, FILING, DELIVERY AND DISCLOSURE OF QUARTERLY ECONOMIC, ACCOUNTING AND ADMINISTRATIVE INFORMATION BY ISSUERS” III. QUALITATIVE AND QUANTITATIVE INFORMATION i.Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. The discussion must include a general description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. If applicable, provide information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. In accordance with the policies and procedures implemented by the Vice President of Finance and Risk and the Vice President and Corporate Controller, along with the Vice President of Internal Audit, the Company has entered into certain financial derivative transactions for hedging purposes in both the Mexican and international markets so as to manage its exposure to the market risks associated with the changes in interest and foreign exchange rates and inflation. In addition, the Company’s Investments Committee has established guidelines for the investment in structured notes or deposits associated with other derivatives, which by their nature may be considered as derivative transactions for trading purposes. It should be noted that in the fourth quarter of 2015, no such financial derivatives were outstanding. Pursuant to the provisions of International Financial Reporting Standards Board, certain financial derivative transactions originally intended to serve as a hedge and in effect until December 31st, 2015, are not within the scope of hedge accounting as specified in such Standards and, consequently, are recognized in the accounting based on the provisions included in the aforementioned Standards. General description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. The Company’s principal objective when entering into financial derivative transactions is to mitigate the effects of unforeseen changes in interest and foreign exchange rates and inflation, so as to reduce the volatility in its results and cash flows as a result of such changes. 34 of 77 The Company monitors its exposure to the interest rate risk by: (i) assessing the difference between the interest rates applicable to its debt and temporary investments, and the prevailing market rates for similar instruments; (ii) reviewing its cash flow requirements and financial ratios (interest coverage); (iii) assessing the actual and budgeted-for trends in the principal markets; and (iv) assessing the prevailing industry practices and other similar companies. This approach enables the Company to determine the optimum mix between fixed- and variable-rate interest for its debt. Foreign exchange risk is monitored by assessing the Company’s monetary position in U.S. dollars and its budgeted cash flow requirements for investments anticipated to be denominated in U.S. dollars and the service of its U.S. dollar-denominated debt. Financial derivative transactions are reported from time to time to the Audit and Corporate Practices Committee. The Company has entered into master derivatives agreements with both domestic and foreign financial institutions, that are internationally recognized institutions with which the Company, from time to time, has entered into financial transactions involving corporate and investment banking, as well as treasury services. The form agreement used in connection with financial derivatives transactions with foreign financial institutions is the Master Agreement published by the International Swaps and Derivatives Association, Inc. (“ISDA”) and with local institutions is the Master Agreement published by ISDA and in some instances, using the form agreement ISDAmex. In both cases, the main terms and conditions are standard for these types of transactions and include mechanisms for the appointment of calculation or valuation agents. In addition, the Company enters into standard guaranty agreements that set forth the margins, collateral and lines of credit applicable in each instance. These agreements establish the credit limits granted by the financial institutions with whom the Company enters into master financial derivative agreements, which specify the margin implications in the case of potential negative changes in the market value of its open financial derivative positions. Pursuant to the agreements entered into by the Company, financial institutions are entitled to make margin calls if certain thresholds are exceeded. In the event of a change in the credit rating issued to the Company by a recognized credit rating agency, the credit limit granted by each counterparty would be modified. As of the date hereof, the Company has never experienced a margin call with respect to its financial derivative transactions. In compliance with its risk management objectives and hedging strategies, the Company generally utilizes the following financial derivative transactions: 1.Cross-currency interest rate swaps (i.e., coupon swaps); 2.Interest rate and inflation-indexed swaps; 3.Cross-currency principal and interest rate swaps; 4.Swaptions; 5.Forward exchange rate contracts; 6.FX options; 7.Interest Rate Caps and Floors contracts; 8.Fixed-price contracts for the acquisition of government securities (i.e., Treasury locks); and 9.Credit Default Swaps. 35 of 77 The strategies for the acquisition of financial derivatives transactions are approved by the Risk Management Committee in accordance with the Policies and Objectives for the Use of Financial Derivatives. During the quarter from October to December 2015, there were no defaults or margin calls under the aforementioned financial derivative transactions. The Company monitors on a weekly basis the flows generated by the fair market value of and the potential for margin calls under its open financial derivative transactions. The calculation or valuation agent designated in the relevant Master Agreement, which is always the counterparty, issues monthly reports as to the fair market value of the Company’s open positions. The Risk Management area is responsible for measuring, at least once a month, the Company’s exposure to the financial market risks associated with its financings and investments, and for submitting a report with respect to the Company’s risk position and the valuation of its financial derivatives to the Finance Committee on a monthly basis, and to the Risk Management Committee on a quarterly basis. The Company monitors the credit rating assigned to its counterparties in its outstanding financial derivative transactions on a regular basis. The office of the Comptroller is responsible for the validation of the Company’s accounting records as related to its financial derivative transactions, based upon the confirmations received from the relevant financial intermediaries, and for obtaining from such intermediaries, on a monthly basis, confirmations or account statements supporting the market valuation of its open financial derivative positions. As a part of the yearly audit on the Company, the aforementioned procedures are reviewed by the Company’s external auditors. As of the date hereof, the Company’s auditors have not raised any observation or identified any deficiency therein. Information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. The Company has a Risk Management Committee, which is responsible for monitoring the Company’s risk management activities and approving the hedging strategies used to mitigate the financial market risks to which the Company is exposed. The assessment and hedging of the financial market risks are subject to the policies and procedures applicable to the Company’s Risk Management Committee, the Finance and Risk Management areas and the Comptroller that form the Risk Management Manual of the Company. In general terms, the Risk Management Committee is comprised of members of the Corporate Management, Corporate Comptroller, Tax Control and Advice, Information to the Stock Exchange, Finance and Risk, Legal, Administration and Finance, Financial Planning and Corporate Finance areas. 36 of 77 General description about valuation techniques, standing out the instruments valuated at cost or fair value, just like methods and valuation techniques ii.General description of the valuation methods, indicating whether the instruments are valued at cost or at their fair value pursuant to the applicable accounting principles, the relevant reference valuation methods and techniques, and the events taken into consideration. Describe the policies for and frequency of the valuation, as well as the actions taken in light of the values obtained therefrom. Clarify whether the valuation is performed by an independent third party, and indicate if such third party is the structurer, seller or counterparty of the financial instrument. As with respect to financial derivative transactions for hedging purposes, explain the method used to determine the effectiveness thereof and indicate the level of coverage provided thereby. The Company values its financial derivative instruments based upon the standard models and calculators provided by recognized market makers. In addition, the Company uses the relevant market variables available from online sources. The financial derivative instruments are valued at a reasonable value pursuant to the applicable accounting provisions. In the majority of cases, the valuation at a reasonable value is carried out on a monthly basis based on valuations of the counterparties and the verification of such reasonable value with internal valuations prepared by the Risk Management area of the Company. Accounting wise, the valuation of the counterparty is registered. The Company performs its valuations without the participation of any independent third party. The method used by the Company to determine the effectiveness of an instrument depends on the hedging strategy and on whether the relevant transaction is intended as a fair-value hedge or a cash-flow hedge. The Company’s methods take into consideration the prospective cash flows generated by or the changes in the fair value of the financial derivative, and the cash flows generated by or the changes in the fair value of the underlying position that it seeks to hedge to determine, in each case, the hedging ratio. Management discussion about intern and extern sources of liquidity that could be used for attending requirements related to financial derivate instruments iii.Management’s discussion of the internal and external sources of liquidity that could be used to satisfy the Company’s requirements in connection with its financial derivatives. As of the date hereof, the Company’s management has not discussed internal and external sources of liquidity so as to satisfy its requirements in connection with its financial derivatives since, based upon the aggregate amount of the Company’s financial derivative transactions, management is of the opinion that the Company’s significant positions of cash, cash equivalents and temporary investments, and the substantial cash flows generated by the Company, would enable the Company to respond adequately to any such requirements. 37 of 77 Changes and management explanation in principal risk exposures identified, as contingencies and events known by the administration that could affect future reports iv.Explanation as to any change in the issuer’s exposure to the principal risks identified thereby and in their management, and any contingency or event known to or anticipated by the issuer’s management, which could affect any future report. Description of any circumstance or event, such as any change in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Issuer to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the issuer’s results or cash flows. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. Changes in the Company’s exposure to the principal risks identified thereby and in their management, and contingencies or events known to or anticipated by the Company’s management, which could affect any future report. Since a significant portion of the Company’s debt and costs are denominated in U.S. dollars, while its revenues are primarily denominated in Mexican pesos, depreciation in the value of the Mexican peso against the U.S. dollar and any future depreciation could have a negative effect on the Company’s results due to exchange rate losses. However, the significant amount of U.S. dollars in the Company’s treasury, and the hedging strategies adopted by the Company in recent years, have enabled it to avoid significant foreign exchange losses. Circumstances or events, such as changes in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Company to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the Company’s results or cash flows. 1.During the relevant quarter, Grupo Televisa, S.A.B. (“Televisa”) partially prepaid the variable rate loan in the amount of $2,500,000,000.00 (Two Billion Five Hundred Million Pesos 00/100) due 2018. As a result of such partial prepayment, Televisa partially unwinded the "Interest Rate Swap" through which it exchanged the payment of variable interest rate coupons for fixed rate coupons in Mexican Pesos in the amount of $1,250,000,000.00 (One Billion Two Hundred and Fifty Million Pesos 00/100). As of the date hereof, no circumstance or event of a financial derivative transaction, resulted in a partial or total loss of the relevant hedge requiring that the Company assume new obligations, commitments or variations in its cash flow such that its liquidity is affected. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. During the relevant quarter, no financial derivatives matured nor any position was closed. . Likewise there were no defaults or margin calls under financial derivative transactions. 38 of 77 Quantitative information for disclosure v.Quantitative Information. Attached hereto as Table 1 is a summary of the financial derivative instruments purchased by Televisa and Televisión Internacional, S.A. de C.V., whose aggregate fair value represents or could represent one of the reference percentages set forth in Section III (v) of the Official Communication. IV. SENSITIVITY ANALYSIS Considering that the Company has entered into financial derivative transactions for hedging purposes, and given the low amount of the financial derivative instruments that proved ineffective as a hedge, the Company has determined that such transactions are not material and, accordingly, the sensitivity analysis referred to in Section IV of the Official Communication is not applicable. In those cases where the derivative instruments of the Company are for hedging purposes, for a material amount and where the effectiveness measures were sufficient, the measures are justified when the standard deviation of the changes in cash flow as a result of changes in the variables of exchange rate and interest rates of the derivative instruments used jointly with the underlying position is lower than the standard deviation of the changes in cash flow of the underlying position valued in pesos and the effective measures are defined by the correlation coefficient between both positions for the effective measures to be sufficient. GRUPO TELEVISA, S.A.B.
